DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.


Remarks
Claims 1 and 18-19 are amended.
Claims 8-13 are withdrawn from further consideration.
Claims 15-17 is cancelled.
Claims 1-14 and 18-19 are pending.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 18 recites “wherein the capture compound is dissolved or dispersed in the water, or the aqueous solvent” in lines 1-2, which is not supported by the specification or previously presented claims.  The Applicant’s specification including all figures does not support the  limitation “dispersed”.  Appropriate correction is required.
	Claim 19 recites “which is a solution or a dispersion, wherein the solution or the dispersion comprises the redox pair, the capture compound, and the water, or the aqueous solvent” in lines 1-3, which is not supported by the specification or previously presented claims.  The Applicant’s specification including all figures does not support the limitation “dispersion”.  Appropriate correction is required.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIWARA (JP 2006216252 A, see English Machine Translation) in view of YONEYA (US 20110048525 A1).
Regarding claim 1, FUJIWARA teaches a material (see the following material discussed below, see Figs. 1, 2, and detailed description) comprising:
a redox pair (see iodine molecules I2 and iodine ions I−)
a capture compound (see cyclodextrin) which captures only one of the redox pair selectively at low temperature and releases it at high temperature (Regarding the claimed “captures only one of the redox pair selectively at low temperature and releases it at high temperature”, since FUJIWARA meets all the composition requirements of the claimed product (see the cyclodextrin of FUJIWARA and see cyclodextrin in [0023] of Applicant’s specification), FUJIWARA’s composition is considered to inherently provide the same predictable property regarding “captures only one of the redox pair selectively at low temperature and releases the only one of the redox pair at high temperature”, and the property regarding “captures only one of the redox pair selectively at low temperature and releases it at high temperature” would obviously have been present in FUJIWARA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.).
	Regarding the claimed “water, or an aqueous solvent comprising water and an organic solvent”, FUJIWARA discloses an electrolyte 8 containing iodine molecules I2 and iodine ions I− (P5), but does not explicitly disclose the claimed feature.  However, YONEYA discloses an electrolyte composed of a combination (iodine/iodide) of iodine (I2) and an iodide (metal iodide or organic iodide), and water [0091].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the water as a solvent in the electrolyte of FUJIWARA as taught by YONEYA, because the selection of a known 
	Regarding the claimed “wherein the redox pair undergoes redox reaction in the water, or the aqueous solvent, and the capture compound, selectively captures the only one of the redox pair in the water, or the aqueous solvent at low temperature, and releases the only one of the redox at high temperature in the water, or the aqueous solvent”, since modified FUJIWARA meets all the composition requirements of the claimed product (see the cyclodextrin, the electrolyte containing iodine molecules I2 and iodine ions I−, and water of modified FUJIWARA and see iodide ion and triiodide ion, cyclodextrin, water in [0023] of Applicant’s specification), the property regarding “wherein the redox pair undergoes redox reaction in the water, or the aqueous solvent, and the capture compound, selectively captures the only one of the redox pair in the water, or the aqueous solvent at low temperature, and releases the only one of the redox at high temperature in the water, or the aqueous solvent” would obviously have been present in modified FUJIWARA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.
	Further regarding the claimed “wherein the material is a thermoelectric conversion material”, since modified FUJIWARA meets all the composition requirements of the claimed product (see the iodine molecules I2 and iodine ions I−, water, and cyclodextrin of modified FUJIWARA and see the iodide ion and triiodide ion, cyclodextrin, and water in [0023] of Applicant’s specification), the property regarding “thermoelectric conversion” would obviously have been present in modified FUJIWARA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the capture compound is at least one selected from the group consisting of a cyclic compound and a spiral compound (see the cyclodextrin).
	
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the capture compound is a self-assembly molecule at a low temperature (see the cyclodextrin, which has the capability of the property).
	
	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the capture compound is a host compound forming an inclusion compound (see the cyclodextrin, which has the capability of the property).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the capture compound is one or more selected from the group consisting of cyclodextrin, starch, polyvinyl pyrrolidone, and polyethylene oxide (see the cyclodextrin).

Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the redox pair is a pair selected from the group consisting of iodide ion and triiodide ion, ferrocyanide ion and ferricyanide ion, and tris(bipyridine) cobalt (II) and tris(bipyridine) cobalt (III) (see the iodine molecules I2 and iodine ions I−; I− forms triiodide ion combined with I2 in the electrolyte solution containing iodine molecules I2 and iodine ions I−).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the thermoelectric conversion material further comprises an electrolyte for self-assembling the capture compound at a low temperature (Since modified FUJIWARA meets all the composition requirements of the claimed product (see the aqueous electrolyte and cyclodextrin of modified FUJIWARA and see the aqueous electrolyte and cyclodextrin in [0023] of Applicant’s specification), the property regarding “for self-assembling the capture compound at a low temperature” would obviously have been present in modified FUJIWARA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the thermoelectric conversion material is a material that directly converts heat to electricity or directly converts electricity to heat (Regarding the claimed .


Response to Arguments
	Applicant's arguments filed on 04/29/2021 have been fully considered, but they are not persuasive.
	Regarding the claims 18-19 rejected under 35 U.S.C. 112(a), Applicant’s argument regarding that “Although the present application does not disclose explicitly (directly) "the capture compound is dissolved or dispersed in the water, or the aqueous solvent", according to the descriptions of paragraphs [0013], [0038], [0053] to [0055], it is readily apparent and implicitly supported that "the capture compound is dissolved or dispersed in the water, or the aqueous solvent"” in P7-P8, is not persuasive.
	The paragraphs [0013], [0038], [0053] to [0055] in Applicant’s specification support “dissolved” and “solution”, but does not support “dispersed” and “dispersion”.
 
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P9-P10, is not persuasive.
	Since modified FUJIWARA in view of YONEYA meets all the composition requirements of the claimed product (see the cyclodextrin, the electrolyte containing iodine molecules I2 and iodine ions I−, and water of modified FUJIWARA and see iodide ion and triiodide ion, cyclodextrin, water in [0023] of Applicant’s specification), the property regarding “wherein the redox pair undergoes redox reaction in the water, or the aqueous solvent, and the capture compound, selectively captures the only one of the redox pair in the water, or the aqueous solvent at low temperature, and releases the only one of the redox at high temperature in the water, or the aqueous solvent” would obviously have been present in modified FUJIWARA’s composition.
		
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726